Case 5:18-cv-01526-SMH-KLH Document 130 Filed 02/11/20 Page 1 of 1 PageID #: 3773



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION          §     CIVIL ACTION NO: 5:18-cv-01526
  L.L.C. and BARBARA MARIE CAREY      §
  LOLLAR                              §
               Plaintiffs             §
                                      §
  VS                                  §     CHIEF JUDGE S. MAURICE HICKS, JR.
                                      §
  LUCKY FAMILY, L.L.C., W.A. LUCKY, §
  III, and BOSSIER PARISH SHERIFF     §
  JULIAN C. WHITTINGTON               §
                                      §     MAGISTRATE JUDGE KAREN HAYES
                Defendants            §     Jury Trial Demanded
  ______________________________________________________________________________

                                             ORDER



          Considering the foregoing Motion to Continue (Record Document 124) filed by

  Plaintiffs and the Response to the Motion to Continue (Record Document 128) filed by

  Defendant W.A. Lucky III,

          IT IS ORDERED that the trial set for April 13, 2020 is hereby UPSET and the pre-trial

  conference set for March 13, 2020 is also hereby UPSET. Further, all deadlines in the Court’s

  July 30, 2019 Scheduling Order (Rec. Doc. 52) not expired as of this date are hereby

  CONTINUED WITHOUT DATE. The matter is hereby referred to Magistrate Judge Hayes for

  a scheduling conference.

          THUS DONE AND SIGNED in Shreveport, Louisiana, this the 11th day of February,

  2020.
